Citation Nr: 0200182	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  98-18 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for service-connected 
left ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 through 
August 1988.  

This matter comes before the Board on appeal from a rating 
decision issued by the Department of Veterans Affairs (VA) 
regional office (RO) in Montgomery, Alabama in September 1997 
that denied the veteran's claim for a compensable rating for 
his service-connected left ear hearing loss.  The veteran 
expressed his disagreement with this decision in December 
1997.  A statement of the case (SOC) was issued in March 1998 
and the veteran's substantive appeal was recorded by the RO 
in June 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  At a July 1997 examination, the veteran's hearing loss 
was manifested by a puretone threshold average of 5 decibels 
in the nonservice-connected right ear and 46 decibels in the 
service-connected left ear, with speech recognition ability 
of 100 percent in the right ear and 64 percent in the left 
ear, resulting in Level "I" hearing for the right ear and 
Level "V" hearing for the left ear.

3.  At a March 1999, the veteran's hearing loss was 
manifested by a puretone threshold average of 9 decibels in 
the nonservice-connected right ear and 39 decibels in the 
service-connected left ear, with speech recognition ability 
of 96 percent in the right ear and 64 percent in the left 
ear, resulting in Level "I" hearing for the right ear and 
Level "V" hearing for the left ear.

4.  At a March 2001 examination, the veteran's hearing loss 
was manifested by a puretone threshold average of 9 decibels 
in the nonservice-connected right ear and 34 decibels in the 
service-connected left ear, with speech recognition ability 
of 100 percent in the right ear and 92 percent in the left 
ear, resulting in Level "I" hearing for the right ear and 
Level "I" hearing for the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for its 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of 
examinations conducted for VA purposes in connection with 
this claim.  Moreover, it appears that the RO has informed 
the veteran, by means of the SOCs issued during the course of 
this appeal, of that evidence which would be necessary to 
substantiate the claims and of the applicable laws and 
regulations.  Under these circumstances, the Board concludes 
that VA has met its duty to assist in developing the facts 
pertinent to these claims pursuant to the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
that no further development in this regard is required.

Service medical records from the veteran's separation 
physical examination reflect that at the time of his 
discharge he was suffering from a mild hearing loss in his 
left ear.

In May 1993, the veteran underwent a VA audiological 
examination in connection with his initial claim.  He 
complained of hearing loss beginning in 1980 or 1981.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
15
10
35
50
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  ear and of 92 in the left ear.  The 
puretone threshold average for the right ear was 5 and 30 in 
the left ear.  The examiner reported that the veteran's 
hearing in his right ear was within normal limits, but noted 
a mild to moderate high frequency sensorineural hearing loss 
for the left ear.

In connection with his claim for an increased rating for his 
service connected left ear hearing loss, the veteran was 
again examined for VA purposes in July 1997.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
10
LEFT
20
10
45
55
30

The puretone average was 5 in the right ear and 46 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 64 percent in 
the left ear.  The examiner noted that the veteran's puretone 
thresholds indicated a moderate sensorineural hearing loss in 
the left ear.

The veteran had another audio exam in March 1999.  He 
complained of progressive hearing loss since 1980, 
accompanied by difficulty with balance for the prior 6 to 7 
years.  He stated that he had a history of exposure to noise 
in service, including engine noise, submarine noise and air 
compressor noise.  The veteran reported that he wore hearing 
protection when available.  On the authorized audiological 
evaluation conducted during this examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
25
20
50
55
30

The puretone average was 9 in the right ear and 39 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and 64 percent in the 
left ear.  The examiner noted in her report that these test 
results indicated normal hearing in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  Speech 
recognition was excellent in the right ear and poor in the 
left ear.

The veteran underwent a fourth audio exam in March 2001.  The 
history provided by the veteran was consistent with that 
outlined above.  On the authorized audiological evaluation 
conducted during this examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
5
15
LEFT
15
10
45
55
25

The puretone average was 9 in the right ear and 34 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 92 percent in the 
left ear.  The examiner noted in her report that these test 
results indicated normal hearing in the right ear and a 
moderate high frequency sensorineural hearing loss in the 
left ear.  Speech recognition was excellent in the right ear 
and poor in the left ear.

The veteran appeared for a hearing at the regional office in 
March 2001.  He testified that he had been evaluated at VA 
facilities and had been advised that he had nerve damage in 
his left ear.  The veteran worked as an appliance repairman 
and did not wear hearing aids.  He complained of difficulty 
with balance and experiencing tinnitus.

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The veteran filed his claim in January 1997.  His left ear 
hearing loss is rated under Diagnostic Code 6100.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities.  38 C.F.R. § Part 4 (1998), 
including the rating criteria for evaluating a hearing loss.  
This amendment was effective June 10, 1999.  See 63 Fed. Reg. 
25202-25210 (May 11, 1999).  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations proper to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2001) (where 
compensation is awarded pursuant to any act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

The Board must evaluate the appellant's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
that the other.  For any date prior to June 10, 1999, the 
Board cannot apply the revised regulations.  The RO 
considered the old regulations in the September 1997 rating 
decision and the new regulations in the supplemental 
statement of the case issued in May 2000.  Therefore, the 
veteran and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 394 (1993).

The old and new regulations for evaluating hearing loss are, 
in most respects, identical.  See 64 Fed. Reg. 25202 (May 11, 
1999) (discussing the method of evaluating hearing loss based 
on the results of puretone audiometry results and the results 
of a controlled speech discrimination test and indicating 
that there was no proposed change in this method of 
evaluation).  In this case, neither set of rating criteria is 
more favorable to the veteran's claim because the results are 
identical under both the old criteria and the amended 
criteria.  The amended regulations did incorporate some 
explanatory comments concerning VA's method of evaluating a 
hearing loss disorder, and these comments will be discussed 
where appropriate.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of hearing loss based on 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a), (d) (2001).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity, through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b), (e) (2000).  
Tables VI and VII are reproduced below.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

In addition, VA regulations provide that if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service- 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I".  See 38 C.F.R. § 4.85 (f) 
(2000).  Ratings of hearing loss disability involve 
mechanical application of the rating criteria to the findings 
on official audiometry.  See Lendenmann, supra.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR


The veteran underwent VA audiometric examination for 
compensation purposes in July 1997.  The results showed that 
his hearing loss was properly evaluated as noncompensably 
disabling.  Based on a 64 percent speech recognition score 
and a 46-decibel puretone threshold average, Table VI 
indicates a designation of Level "V" for the service-
connected left ear.  When applied to Table VII, the numeric 
designations of "I" for the nonservice-connected right ear, 
and a "V" for the left ear, translates to a noncompensable 
evaluation.  38 C.F.R. § 4.87, Tables VI and VII (1998); 
38 C.F.R. § 4.85, Tables VI and VII (2001).

In March 1999, the veteran underwent a second audiometric 
examination in connection with his claim for an increased 
rating.  The results showed that the appellant's hearing loss 
is properly evaluated as noncompensably disabling.  Based on 
a 64 percent speech recognition score and a 39-decibel 
puretone threshold average, Table VI indicates a designation 
of Level "V" for the service-connected left ear.  When 
applied to Table VII, the numeric designations of "I" for 
the nonservice-connected right ear and "V" for the left ear 
translates to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Tables VI and VII (1999 & 2001).

The veteran also had an audio exam in March 2001.  Again, 
these results show that the appellant's hearing loss is 
properly evaluated as noncompensably disabling.  Based on a 
92 percent speech recognition score and a 34-decibel puretone 
threshold average, Table VI indicates a designation of Level 
"I" for the service-connected left ear.  When applied to 
Table VII, the numeric designations of "I" for both ears 
translates to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Tables VI and VII (2001).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in any four of the five 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision is 
inapplicable to the veteran's hearing loss based upon the 
March 1999 and March 2001 VA examinations, because the 
veteran's puretone thresholds were 55 decibels or more only 
in the frequency of 3000 Hertz.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  The appellant's 
hearing loss does not fit within this provision.

Although the Board sympathizes with the appellant's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  In light of the above, the Board 
finds that the preponderance of the evidence is against his 
claim for a compensable disability rating for left ear 
hearing loss.


ORDER

Entitlement to a compensable rating for service-connected 
left ear hearing loss is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

